
	
		II
		110th CONGRESS
		1st Session
		S. 1158
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to increase the use of
		  renewable and alternative fuel, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alternative Fuel Standard Act of
			 2007.
		2.Renewable and
			 alternative fuel programSection 211(o) of the Clean Air Act (42
			 U.S.C. 7545(o)) is amended—
			(1)in the subsection heading, by inserting
			 and
			 alternative after Renewable;
			(2)in paragraph (1)—
				(A)by redesignating subparagraphs (A), (B),
			 (C), and (D) as subparagraphs (B), (I), (G), and (H), respectively;
				(B)by moving
			 subparagraph (I) (as redesignated by subparagraph (A)) to the end of the
			 paragraph;
				(C)by inserting before subparagraph (B) (as so
			 redesignated) the following:
					
						(A)Alternative
				fuel
							(i)In
				generalThe term alternative fuel means the portion
				of any motor vehicle or nonroad fuel, as measured by volume, that consists
				of—
								(I)methanol,
				denatured ethanol, butanol, and other alcohols;
								(II)natural gas,
				including liquid fuels domestically produced from natural gas;
								(III)liquefied
				petroleum gas;
								(IV)hydrogen;
								(V)coal-derived
				liquid fuels;
								(VI)fuels (not
				including a fuel that consists of alcohol) derived from biological materials
				(including biodiesel);
								(VII)electricity;
				and
								(VIII)any other fuel
				that the Administrator determines, by rule, is not derived from crude oil and
				would yield energy security benefits or environmental benefits.
								(ii)InclusionThe
				term alternative fuel includes any portion of a blending component
				that is derived from an alternative
				fuel.
							;
				(D)in subparagraph
			 (B) (as so redesignated), by striking the second sentence;
				(E)by inserting
			 after subparagraph (B) (as so redesignated) the following:
					
						(C)Nonroad
				engineThe term nonroad engine means an internal
				combustion engine (including the fuel system of the internal combustion engine)
				that is not—
							(i)used—
								(I)to power a motor
				vehicle; or
								(II)in a vehicle
				used solely for competition; and
								(ii)subject to
				standards of performance for stationary sources of air pollution.
							(D)Nonroad
				fuelThe term nonroad fuel means fuel required
				for—
							(i)a
				nonroad engine; or
							(ii)a nonroad
				vehicle.
							(E)Nonroad
				vehicleThe term nonroad vehicle means a vehicle or
				a piece of equipment that is—
							(i)powered by a
				nonroad engine; and
							(ii)not a motor
				vehicle or a vehicle used solely for competition.
							(F)ProgramThe
				term program means the renewable and alternative fuel program
				established under paragraph (2).
						;
				
				(3)by striking
			 paragraphs (2) and (3) and inserting the following:
				
					(2)Program
						(A)In
				generalThe Administrator shall, by regulation, establish an
				alternative fuel program to ensure that motor vehicle and nonroad fuel sold or
				introduced into commerce in the United States (except in territories of the
				United States), on an annual average basis, contains the applicable volume of
				alternative fuel determined in accordance with subparagraph (C).
						(B)ProvisionsRegulations
				promulgated under subparagraph (A)—
							(i)shall—
								(I)contain
				compliance provisions applicable to refineries, blenders, distributors, and
				importers, as appropriate, to ensure that the requirements of this section are
				met;
								(II)establish
				applicable percentages under subparagraph (D);
								(III)establish
				compliance values for alternative fuels under subparagraph (E);
								(IV)provide for the
				generation, banking, trading, and use of identification numbers under
				subparagraph (F);
								(V)require the
				taking of any other action that is necessary for the implementation of the
				alternative fuels program, as determined by the Administrator; and
								(VI)to the maximum
				extent practicable, incorporate the program structure, compliance, calculation
				of applicable volume, registration, recordkeeping, and reporting requirements
				described in regulations promulgated under subparagraph (A) to implement this
				section; and
								(ii)shall
				not—
								(I)restrict the
				geographic area in which alternative fuel may be used; or
								(II)impose any
				per-gallon obligation for the use of alternative fuel.
								(C)Applicable
				volume
							(i)Calendar years
				2010 through 2017For the purpose of subparagraph (A), the
				applicable volume of alternative fuel for each of calendar years 2010 through
				2017 shall be determined in accordance with the following table:
								
									Applicable volume of alternative fuel
									
										
											Calendar
						year:(in billions of
						gallons):
											
										
										
											201010.0
											
											201111.0
											
											201212.0
											
											201314.0
											
											201417.0
											
											201522.0
											
											201628.0
											
											201735.0
											
										
									
								
							(ii)Calendar year
				2018 and thereafter
								(I)In
				generalSubject to clauses (iii) and (iv), for the purpose of
				subparagraph (A), the applicable volume for calendar year 2018 and each
				calendar year thereafter shall be determined by the Administrator based on a
				review containing the information described in subclause (II).
								(II)Contents of
				reviewThe review described in subclause (I) shall contain a
				evaluation of the implementation of the program during calendar years 2010
				through 2016, including an evaluation of—
									(aa)the impact of
				the use of alternative fuels on—
										(AA)public
				health;
										(BB)air
				quality;
										(CC)water
				quality;
										(DD)job
				creation;
										(EE)rural economic
				development;
										(FF)the expected
				annual rate of future production of alternative fuels;
										(GG)the reduction of
				the use of fuels derived from crude oil in the United States;
										(HH)the energy
				security of the United States; and
										(II)costs to
				consumers.
										(iii)Minimum
				quantity derived from cellulosic biomass
								(I)Calendar years
				2010 through 2012For each of calendar years 2010 through
				2012—
									(aa)the compliance
				value for cellulosic ethanol contained in subparagraph (E) shall not apply;
				and
									(bb)a
				compliance value of 2.5 shall apply in the same manner as if included on the
				table contained in subparagraph (E).
									(II)Calendar years
				2013 and thereafterFor calendar year 2013, and each calendar
				year thereafter, the applicable volume described in clause (ii) shall contain a
				minimum of 250,000,000 gallons that are derived from cellulosic biomass.
								(iv)Waste-derived
				ethanol creditFor each of calendar years 2010 through 2012, the
				compliance value for waste-derived ethanol shall—
								(I)be 2.5;
				and
								(II)apply in the
				same manner as if included in the table in subparagraph (E).
								(v)Minimum
				applicable volumeFor the purpose of subparagraph (A), the
				applicable volume for calendar year 2018 and each calendar year thereafter
				shall, at a minimum, be equal to the product obtained by multiplying—
								(I)the number of
				gallons of gasoline that the Administrator of the Energy Information
				Administration estimates will be sold or introduced into commerce in the
				calendar year; and
								(II)the ratio
				that—
									(aa)35,000,000,000
				gallons; bears to
									(bb)the number of
				gallons of gasoline projected to be sold or introduced into commerce in
				calendar year 2017.
									(D)Applicable
				percentages
							(i)Provision of
				estimate of volumes of gasoline salesNot later than October 31,
				2009, and annually thereafter, the Administrator of the Energy Information
				Administration shall provide to the Administrator an estimate relating to the
				volume of gasoline projected by Administrator of the Energy Information
				Administration to be sold or introduced into commerce in the United States
				during the following calendar year.
							(ii)Determination
				of applicable percentages
								(I)In
				generalNot later than November 30, 2009, and annually
				thereafter, based on the estimate provided under clause (i), the Administrator
				shall determine and notify any obligated party, with respect to the following
				calendar year, of the alternative fuel obligation determined by the
				Administrator to ensure that the requirements of subparagraph (C) will be
				met.
								(II)Required
				elementsThe alternative fuel obligation determined for a
				calendar year under clause (ii) shall—
									(aa)be
				applicable to refiners, blenders, and importers of gasoline, as
				appropriate;
									(bb)be
				used in motor vehicle or nonroad applications in the United States;
									(cc)be
				expressed in terms of a volume percentage of gasoline sold or introduced into
				commerce in the United States; and
									(dd)subject to
				clause (iii), consist of a single applicable percentage that applies to an
				obligated party who is a refiner, blender, or importer of gasoline used in
				motor vehicle and nonroad applications in the United States.
									(iii)AdjustmentsIn
				determining the applicable percentage for a calendar year, the Administrator
				shall make adjustments to prevent the imposition of redundant obligations on
				any individual or entity described in clause (ii).
							(E)Compliance
				value
							(i)TableSubject
				to clauses (ii) and (iii), the Administrator shall assign a compliance value
				for each alternative fuel to satisfy the alternative fuel volume under
				subparagraph (C), in accordance with the following table:
								
									
										
											Fuel
						TypeCompliance
						Value
											
										
										
											Ethanol
						(non-Cellulosic)1.0
											
											Ethanol
						(Cellulosic)1.0
											
											Biodiesel1.4
											
											Gas-to-Liquid Diesel
						Fuel1.5
											
											Coal-to-Liquid Diesel
						Fuel1.5
											
											Compressed Natural Gas
						(78 standard cubic feet)1.0
											
											Liquefied Natural Gas
						1.0
											
											Liquefied Petroleum Gas
						1.1
											
											Electricity (6.4
						kilowatt-hours)1.0
											
											Gaseous Hydrogen (132
						standard cubic feet)1.0
											
											Liquid Hydrogen
						1.0
											
											Methanol0.8
											
											Butanol1.3
											
											Bio-Butanol
						1.3
											
										
									
								
								All values in
				terms of gallons unless otherwise specified.(ii)Authority of
				the Administrator
								(I)In
				generalIn accordance with the requirements described in
				subclause (II), the Administrator may—
									(aa)add fuel types
				to the table contained in clause (i);
									(bb)revise any fuel
				type and assign a different compliance value to any fuel type described in the
				table contained in clause (i); and
									(cc)assign each new
				or revised category or subcategory of an alternative fuel type an appropriate
				compliance value.
									(II)Use of
				information
									(aa)In
				generalIn carrying out a modification or revision of any fuel
				type or compliance value under subclause (I), the Administrator shall use
				appropriate scientific and technical information relating to the energy content
				of alternative fuels.
									(bb)Requirement
				relating to compliance valuesIn carrying out a modification or
				revision of any compliance value under subclause (I), the Administrator may
				revise the compliance value to the extent that the revision is predominantly
				supported by scientific and technical information.
									(iii)Use of
				compliance valueThe compliance value described in the table
				contained in clause (i) shall be used as a multiplier to determine the extent
				to which each gallon of the alternative fuel would satisfy the alternative fuel
				volume obligation under subparagraph (C).
							(F)Generation,
				banking, trading, and use of identification numbers
							(i)In
				generalRegulations promulgated under subparagraph (A) shall
				provide that—
								(I)unique
				identification numbers shall be generated and assigned to each batch or other
				quantifiable unit of production, as determined by the Administrator, of
				alternative fuel by—
									(aa)the producer of
				any facility located in the United States; and
									(bb)the importer of
				alternative fuel imported into the United States;
									(II)identification
				numbers shall be based on the volume of the alternative fuel and the compliance
				values established under subparagraph (E);
								(III)identification
				numbers may be used to demonstrate compliance with the alternative fuel volume
				obligation under subparagraph (A);
								(IV)identification
				numbers may be held by any individual or entity;
								(V)identification
				numbers may be transferred by any individual or entity to any other individual
				or entity;
								(VI)identification
				numbers shall be valid for use in achieving compliance for the calendar year in
				which the numbers are generated, and each calendar year thereafter, regardless
				of the calendar year in which the alternative fuel that the numbers represent
				is used; and
								(VII)any obligated
				party that is unable to acquire sufficient identification numbers to meet the
				requirements for any calendar year under this section shall be allowed to carry
				forward a deficit on the condition that the obligated party, in the calendar
				year following the calendar year in which the deficit was created, achieves
				compliance with the obligation for—
									(aa)the calendar
				year following the calendar year in which the deficit was created; and
									(bb)the calendar
				year in which the deficit was created.
									(G)Evaluation and
				adjustment of required volumes
							(i)In
				generalThe Administrator shall annually evaluate the domestic
				production and import capabilities relating to the required volumes of the
				alternative fuel standard for each year for which there have been specified
				volumes pursuant to clauses (i) and (ii) of subparagraph (C).
							(ii)Adjustment of
				volume of alternative fuels
								(I)In
				generalIf any condition affects the production or importation of
				alternative fuel (including drought, environmental degradation, technological
				difficulties, economic infeasibility, national security interests, or any other
				factor may substantially affect the availability of an alternative fuel in a
				quantity necessary to meet the requirements of this section) the Administrator
				may, to account for the impact of the condition, not later than October 31 of
				each calendar year, adjust the applicable volume of any alternative fuel for
				the following calendar year, or any calendar year thereafter, described in the
				table contained in subparagraph (C)(i).
								(II)Corresponding
				adjustment of applicable percentagesIn making an adjustment to
				the applicable volume of an alternative fuel under subclause (I), the
				Administrator shall make a corresponding adjustment to the determination of the
				alternative fuel obligation of an obligated party under subparagraph
				(D).
								(III)Termination
				of adjustment
									(aa)In
				generalSubject to item (bb), an adjustment made by the
				Administrator to the applicable volume of an alternative fuel under subclause
				(I) shall terminate 1 year after the date on which the adjustment is
				made.
									(bb)Authority to
				renew adjustmentThe Administrator may renew the adjustment made
				in accordance with subclause (I) not later than October 31 of the calendar year
				preceding the calendar year in which the adjustment made by the Administrator
				to the applicable volume of an alternative fuel under subclause (I) would
				apply.
									(H)Sale of
				identification numbers
							(i)In
				generalThe Administrator shall make available for sale to any
				obligated party additional identification numbers at a price of $1.00 per
				gallon of gasoline equivalent.
							(ii)Use of
				identification numbersAn additional identification number sold
				by the Administrator under clause (i) may be used by an obligated party to
				comply with any alternative fuel obligation requirement under subsection (C)
				relating to the year in which the identification number was purchased.
							(iii)Disposition
				of fundsFor each of fiscal years 2010 through 2017, any funds
				generated by the sale of additional identification numbers by the Administrator
				to obligated parties shall be transferred by the Administrator to the Secretary
				of the Treasury and deposited in the Treasury of the United
				States.
							;
			(4)by striking
			 paragraph (8);
			(5)by redesignating
			 paragraphs (4) through (7) as paragraphs (3) through (6), respectively;
			(6)by redesignating
			 paragraphs (9) and (10) as paragraphs (7) and (8), respectively;
			(7)in paragraph
			 (4)(A)(iii) (as redesignated by paragraph (5)), by striking paragraph
			 (9)(C) and inserting paragraph (7)(C);
			(8)by striking
			 paragraph (6) (as redesignated by paragraph (5)) and inserting the
			 following:
				
					(6)Waiver
						(A)In
				generalThe Administrator may issue a temporary waiver for any
				requirement of paragraph (2) if the Administrator determines that—
							(i)an extreme or
				unusual fuel supply circumstance has affected the United States, or a region of
				the United States, that—
								(I)prevents the
				distribution of an adequate supply of 1 or more alternative fuels or the
				feedstock used to produce 1 or more alternative fuels; and
								(II)is of sufficient
				magnitude to prevent compliance by 1 or more obligated parties with the
				applicable volume of any alternative fuel described in the table contained in
				paragraph (2)(C), as determined by the Administrator;
								(ii)the extreme or
				unusual fuel supply circumstance will cause a severe increase in the price of 1
				or more alternative fuels or of the feedstock used to produce 1 or more
				alternative fuels; and
							(iii)the extreme or
				unusual fuel supply circumstance was caused by—
								(I)a natural
				disaster;
								(II)an act of
				God;
								(III)a pipeline or
				refinery equipment failure;
								(IV)the national
				security interests of the United States; or
								(V)a circumstance
				that could not have been reasonably foreseen or prevented, or prepared for by
				prudent planning of a supplier of alternative fuel to the United States.
								(B)Effect of
				waiverA temporary waiver issued by the Administrator under
				subparagraph (A) shall—
							(i)apply to—
								(I)any obligated
				party affected by the extreme or unusual fuel supply circumstance; and
								(II)the smallest
				appropriate geographic area, as determined by the Administrator;
								(ii)be effective
				for—
								(I)a period that
				begins on the date on which the Administrator issues the temporary waiver under
				subparagraph (A) and ends 20 calendar days after the date on which the
				Administrator issued the temporary waiver; or
								(II)the shortest
				appropriate period of time, as determined by the Administrator;
								(iii)preempt, for
				the duration of the waiver, any State or local laws (including regulations)
				relating to the renewable or alternative content of motor fuel and nonroad fuel
				that are inconsistent with any adjustment of the volume of an alternative fuel
				under paragraph (2)(G)(ii)(I); and
							(iv)be renewed for 1
				or more additional 20 calendar day periods if the Administrator determines that
				any extreme or unusual fuel supply circumstance on which the initial
				determination was made under subparagraph (A) continues to warrant a waiver
				under that subparagraph.
							;
				and
			(9)in paragraph (7)
			 (as redesignated by paragraph (6))—
				(A)in subparagraph
			 (A)(ii)(I), by striking 2008 and inserting 2009;
			 and
				(B)in subparagraph
			 (C), by striking paragraph (5) and inserting paragraph
			 (4).
				
